DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,665,439.
Regarding claim 2, the patented claim discloses a method of identifying or characterizing at least one property of a sample, the method comprising the steps of: receiving a measured mass over charge (m/z) spectrum for the sample (‘receiving a measured mass over charge (m/z) spectrum for the sample’ from parent claim 1); iteratively performing parsimony weighting to determine charge assignments corresponding to the measured m/z spectrum based on one or more of: a number of intense peaks in a deconvolution of a mass spectrum and/or m/z data, a smoothness of the deconvolution, a number of harmonic relationships, and a number of off-by- one relationships, wherein the parsimony weighting is repeated until the charge assignments converge or until a number of the parsimony weightings performed reaches a predetermined number of iterations; determining a neutral mass spectrum based on the charge assignments (‘performing parsimony weighting … by: … determine a parsimonious neutral mass spectrum after the intermediate neutral mass spectrum either converges or after a predetermined number of iterations’ from parent claim 1 and ‘wherein the parsimony weighting is based on one or more of: a number of intense peaks from the deconvolution of the measured m/z spectrum, a smoothness of the deconvolution of the measured m/z spectrum, a number of harmonic relationships in the deconvolution of the measured m/z spectrum, and a number of off-by-one relationships in the deconvolution of the m/z spectrum.’ Claim 6); and using the neutral mass spectrum to identify or characterize at least one property of the sample (‘and using the parsimonious neutral mass spectrum to identify or characterize at least one property of the sample.’ From parent claim 1).
Regarding claim 3, the patented claim discloses the method of claim 2, further comprising setting charge assignments for a number of bins of the measured m/z spectrum (‘setting charge assignments for a number of bins of the measured m/z spectrum based on a deconvolution of the measured m/z spectrum’ from parent claim 1).  The patented claim does not disclose setting the bins to be equally likely.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to do so because it is the simplest possible starting point.
Regarding claim 4, the patented claim discloses the method of claim 2, wherein iteratively performing parsimony weighting comprises: determining a deconvoluted mass spectrum based on the charge assignments for the number of bins of the measured m/z spectrum and recomputing charge assignments for the number of bins of the measured m/z spectrum based on the deconvoluted mass spectrum (‘setting charge assignments for a number of bins of the measured m/z spectrum based on a deconvolution of the measured m/z spectrum; applying parsimony weighting to adjust the charge assignments to a reduced number of charges;’ from parent claim 1).
Regarding claim 7, the patented claim discloses the method of claim 2, wherein performing parsimony weighting comprises re-weighting the charge assignments to reduce how many different charges are included (‘setting charge assignments for a number of bins of the measured m/z spectrum based on a deconvolution of the measured m/z spectrum; applying parsimony weighting to adjust the charge assignments to a reduced number of charges;’ from parent claim 1).
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,665,439 in view of claim 2 of U.S. Patent No. 10,665,439.
Regarding claim 5, patented claim 2 discloses confirming parsimony weighting is indicated based on the measured m/z spectrum (‘wherein determine if parsimony weighting is indicated comprises automatically determining if parsimony weighting is indicated based on the m/z spectrum.’).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,665,439 in view of claim 3 of U.S. Patent No. 10,665,439.
Regarding claim 6, patented claim 3 discloses confirming parsimony weighting is indicated based on input from a user (‘wherein determine if parsimony weighting is indicated comprises manually determining if parsimony weighting is indicated based on input from a user.’).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,665,439 in view of claim 5 of U.S. Patent No. 10,665,439.
Regarding claim 8, patented claim 5 discloses estimating a minimum expected number of molecules (‘wherein applying parsimony weighting further comprising estimating a minimum expected number of molecules.’).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,665,439 in view of claim 7 of U.S. Patent No. 10,665,439.
Regarding claim 9, patented claim 7 discloses identifying the number of harmonic relationships in the deconvolution of the measured m/z spectrum and assigning a minimum number of molecules to achieve the identified number of harmonic relationships (‘wherein applying parsimony weighting comprises identifying a number of harmonic relationships in the deconvolution of the measured m/z spectrum and assigning a minimum number of molecules to achieve the identified number of harmonic relationships.’).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,665,439 in view of claim 8 of U.S. Patent No. 10,665,439.
Regarding claim 10, patented claim 8 discloses identifying the number of off-by-one relationships in the deconvolution of the measured m/z spectrum and selecting charge assignments to adjust based on the identified off-by-one relationships (‘wherein applying parsimony weighting comprises identifying a number of off-by-one relationships in the deconvolution of the m/z spectrum and selecting charge assignments to adjust based on the identified off-by-one relationships.’).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,665,439 in view of claim 11 of U.S. Patent No. 10,665,439.
Regarding claim 11, patented claim 11 discloses wherein the measured m/z spectrum comprises electrospray mass spectral data (‘wherein the measured m/z spectrum comprises electrospray mass spectral data.’).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,665,439 in view of claim 12 of U.S. Patent No. 10,665,439.
Regarding claim 12, patented claim 12 discloses wherein using the neutral mass spectrum to identify or characterize at least one property of the sample comprises determining an intact mass of large molecules in the sample (‘wherein using the parsimonious neutral mass spectrum to identify or characterize at least one property of the sample comprises determining the intact mass of large molecules in the sample.’).
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,665,439.
Regarding claim 13, the patented claim discloses a non-transitory computer-readable storage medium storing a set of instructions capable of being executed by a processor, that when executed by the processor causes the processor to: receive a measured mass over charge (m/z) spectrum for a sample (‘A non-transitory computer-readable storage medium storing a set of instructions capable of being executed by a processor, that when executed by the processor causes the processor to: receive a measured mass over charge (m/z) spectrum for the sample’ from parent claim 13); iteratively perform parsimony weighting to determine charge assignments corresponding to the measured m/z spectrum based on one or more of: a number of intense peaks in a deconvolution of a mass spectrum and/or m/z data, a smoothness of the deconvolution, a number of harmonic relationships, and a number of off-by-one relationships, wherein the parsimony weighting is repeated until the charge assignments converge or until a number of the parsimony weightings performed reaches a predetermined number of iterations (‘perform parsimony weighting … by: setting charge assignments for a number of bins of the measured m/z spectrum based on a deconvolution of the measured m/z spectrum; … either converges or after a predetermined number of iterations’ from parent claim 13 and ‘wherein the set of instructions cause the processor to apply parsimony weighting based on identifying one or more of: a number of intense peaks from the deconvolution of the measured m/z spectrum, a smoothness of the deconvolution of the measured m/z spectrum, a number of harmonic relationships in the deconvolution of the measured m/z spectrum, and a number of off-by-one relationships in the deconvolution of the m/z spectrum.’ claim 16); determine a neutral mass spectrum based on the charge assignments (‘determine a parsimonious neutral mass spectrum’ from parent claim 13); and use the neutral mass spectrum to identify or characterize at least one property of the sample (‘and using the parsimonious neutral mass spectrum to identify or characterize at least one property of the sample.’ From parent claim 13).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,665,439 in view of claim 14 of U.S. Patent No. 10,665,439.
Regarding claim 14, patented claim 14 discloses wherein the set of instructions cause the processor to re-weight estimated charge states to reduce an estimated number of different charges when performing parsimony weighting (‘wherein the set of instructions cause the processor to re-weight the estimated charge states to reduce the estimated number of different charges when applying parsimony weighting.’).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,665,439 in view of claim 15 of U.S. Patent No. 10,665,439.
Regarding claim 15, patented claim 15 discloses wherein the set of instructions cause the processor to estimate a minimum expected number of molecules when applying parsimony weighting (‘wherein the set of instructions cause the processor to estimate a minimum expected number of molecules when applying parsimony weighting.’).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,665,439 in view of claim 17 of U.S. Patent No. 10,665,439.
Regarding claim 16, patented claim 17 discloses wherein the set of instructions cause the processor to identify the number of harmonic relationships in the deconvolution of the measured m/z spectrum and assign a minimum number of molecules to achieve the identified number of harmonic relationships when performing parsimony weighting (‘herein the set of instructions cause the processor to identify a number of harmonic relationships in the deconvolution of the measured m/z spectrum and assign a minimum number of molecules to achieve the identified number of harmonic relationships when applying parsimony weighting.’).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,665,439 in view of claim 18 of U.S. Patent No. 10,665,439.
Regarding claim 17, patented claim 18 discloses wherein the set of instructions cause the processor to identify the number of off-by-one relationships in the deconvolution of the measured m/z spectrum and select estimated charge states based on the identified off-by-one relationships when performing parsimony weighting (‘wherein the set of instructions cause the processor to identify a number of off-by-one relationships in the deconvolution of the m/z spectrum and select estimated charge states based on the identified off-by-one relationships when applying parsimony weighting.’).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,665,439 in view of claim 21 of U.S. Patent No. 10,665,439.
Regarding claim 18, patented claim 21 discloses wherein the set of instructions cause the processor to determine an intact mass of large molecules in the sample when using the neutral mass spectrum to identify or characterize at least one property of the sample (‘herein the set of instructions cause the processor to determine the intact mass of large molecules in the sample when using the parsimonious neutral mass spectrum to identify or characterize at least one property of the sample.’).
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,319,573.
Regarding claim 2, the patented claim discloses a method of identifying or characterizing at least one property of a sample, the method comprising the steps of: receiving a measured mass over charge (m/z) spectrum for the sample (‘receiving a measured mass over charge (m/z) spectrum for the sample;’); iteratively performing parsimony weighting to determine charge assignments corresponding to the measured m/z spectrum based on one or more of: a number of intense peaks in a deconvolution of a mass spectrum and/or m/z data, a smoothness of the deconvolution, a number of harmonic relationships, and a number of off-by- one relationships, wherein the parsimony weighting is repeated until the charge assignments converge or until a number of the parsimony weightings performed reaches a predetermined number of iterations (‘applying parsimony weighting to adjust the charge assignments to a reduced number of charges and to reduce an expected number of molecules from the measured m/z spectrum, wherein the parsimony weighting is based on one or more of: a number of intense peaks from the deconvolution of the measured m/z spectrum, a smoothness of the deconvolution of the measured m/z spectrum, a number of harmonic relationships in the deconvolution of the measured m/z spectrum, and a number of off-by-one relationships in the deconvolution of the m/z spectrum; … iterating the steps of applying parsimony weighting and generating the intermediate neutral mass spectrum to determine a parsimonious neutral mass spectrum after the intermediate neutral mass spectrum either converges or after a predetermined number of iterations’); determining a neutral mass spectrum based on the charge assignments (‘etermine a parsimonious neutral mass spectrum’); and using the neutral mass spectrum to identify or characterize at least one property of the sample (‘and using the parsimonious neutral mass spectrum to identify or characterize at least one property of the sample.’).
Regarding claim 3, the patented claim discloses the method of claim 2, further comprising setting charge assignments for a number of bins of the measured m/z spectrum (‘setting charge assignments for a number of bins of the measured m/z spectrum based on a deconvolution of the measured m/z spectrum’ from parent claim 1).  The patented claim does not disclose setting the bins to be equally likely.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to do so because it is the simplest possible starting point.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,319,573.
Regarding claim 7, the patented claim discloses the method of claim 2, wherein performing parsimony weighting comprises re-weighting the charge assignments to reduce how many different charges are included (‘The method of claim 11, wherein applying parsimony weighting comprises re-weighting the charge assignments to reduce how many different charges are included.’).
Claims 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,319,573.
Regarding claim 8, the patented claim discloses the method of claim 2, wherein performing parsimony weighting further comprising estimating a minimum expected number of molecules (‘assigning a minimum number of molecules to achieve the identified number of harmonic relationships.’).
Regarding claim 9, the patented claim discloses the method of claim 2, wherein performing parsimony weighting comprises identifying the number of harmonic relationships in the deconvolution of the measured m/z spectrum and assigning a minimum number of molecules to achieve the identified number of harmonic relationships (‘wherein performing parsimony weighting comprises identifying the number of harmonic relationships in the deconvolution of the measured m/z spectrum and assigning a minimum number of molecules to achieve the identified number of harmonic relationships.’).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,319,573.
Regarding claim 10, the patented claim discloses the method of claim 2, wherein performing parsimony weighting comprises identifying the number of off-by-one relationships in the deconvolution of the measured m/z spectrum and selecting charge assignments to adjust based on the identified off-by-one relationships (‘The method of claim 11, wherein applying parsimony weighting comprises identifying a number of off-by-one relationships in the deconvolution of the m/z spectrum and selecting charge assignments to adjust based on the identified off-by-one relationships.’).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,319,573.
Regarding claim 11, the patented claim discloses the method of claim 2, wherein the measured m/z spectrum comprises electrospray mass spectral data (‘The method of claim 11, wherein the measured m/z spectrum comprises electrospray mass spectral data.’).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,319,573.
Regarding claim 12, the patented claim discloses the method of claim 2, wherein using the neutral mass spectrum to identify or characterize at least one property of the sample comprises determining an intact mass of large molecules in the sample (‘wherein using the parsimonious neutral mass spectrum to identify or characterize at least one property of the sample comprises determining the intact mass of large molecules in the sample.’).
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,319,573.
Regarding claim 13, the patented claim discloses a non-transitory computer-readable storage medium storing a set of instructions capable of being executed by a processor, that when executed by the processor causes the processor to: receive a measured mass over charge (m/z) spectrum for a sample (‘A non-transitory computer-readable storage medium storing a set of instructions capable of being executed by a processor, that when executed by the processor causes the processor to: receive a measured mass over charge (m/z) spectrum for the sample;’ from parent claim 19); iteratively perform parsimony weighting to determine charge assignments corresponding to the measured m/z spectrum based on one or more of: a number of intense peaks in a deconvolution of a mass spectrum and/or m/z data, a smoothness of the deconvolution, a number of harmonic relationships, and a number of off-by-one relationships, wherein the parsimony weighting is repeated until the charge assignments converge or until a number of the parsimony weightings performed reaches a predetermined number of iterations (‘apply parsimony weighting to adjust the charge assignments to a reduced number of charges; generate an intermediate neutral mass spectrum using the adjusted charge assignments; iterate the application of parsimony weighting and generation of the intermediate neutral mass spectrum to determine a parsimonious neutral mass spectrum after the intermediate neutral mass spectrum either converges or after a predetermined number of iterations’ from parent claim 19, and ‘wherein the set of instructions cause the processor to apply parsimony weighting based on identifying one or more of: a number of intense peaks from the deconvolution of the measured m/z spectrum, a smoothness of the deconvolution of the measured m/z spectrum, a number of harmonic relationships in the deconvolution of the measured m/z spectrum, and a number of off-by-one relationships in the deconvolution of the m/z spectrum.’ claim 22); determine a neutral mass spectrum based on the charge assignments (‘determine a parsimonious neutral mass spectrum’ from parent claim 19); and use the neutral mass spectrum to identify or characterize at least one property of the sample (‘and use the parsimonious neutral mass spectrum to identify or characterize at least one property of the sample.’ From parent claim 19).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,319,573 in view of claim 20 of .S. Patent No. 10,319,573.
Regarding claim 14, patented claim 20 discloses the set of instructions cause the processor to re-weight estimated charge states to reduce an estimated number of different charges when performing parsimony weighting (‘wherein the set of instructions cause the processor to re-weight the estimated charge states to reduce the estimated number of different charges when applying parsimony weighting.’). 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,319,573 in view of claim 21 of U.S. Patent No. 10,319,573.
Regarding claim 15, patented claim 21 discloses wherein the set of instructions cause the processor to estimate a minimum expected number of molecules when applying parsimony weighting (‘wherein the set of instructions cause the processor to estimate a minimum expected number of molecules when applying parsimony weighting.’).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,319,573 in view of claim 23 of U.S. Patent No. 10,319,573.
Regarding claim 16, patented claim 23 discloses wherein the set of instructions cause the processor to identify the number of harmonic relationships in the deconvolution of the measured m/z spectrum and assign a minimum number of molecules to achieve the identified number of harmonic relationships when performing parsimony weighting (‘herein the set of instructions cause the processor to identify a number of harmonic relationships in the deconvolution of the measured m/z spectrum and assign a minimum number of molecules to achieve the identified number of harmonic relationships when applying parsimony weighting.’).
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,319,573 in view of claim 24 of U.S. Patent No. 10,319,573.
Regarding claim 17, patented claim 24 discloses wherein the set of instructions cause the processor to identify the number of off-by-one relationships in the deconvolution of the measured m/z spectrum and select estimated charge states based on the identified off-by-one relationships when performing parsimony weighting (‘wherein the set of instructions cause the processor to identify a number of off-by-one relationships in the deconvolution of the m/z spectrum and select estimated charge states based on the identified off-by-one relationships when applying parsimony weighting.’).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,319,573 in view of claim 27 of U.S. Patent No. 10,319,573.
Regarding claim 18, patented claim 27 discloses wherein the set of instructions cause the processor to determine an intact mass of large molecules in the sample when using the neutral mass spectrum to identify or characterize at least one property of the sample (‘wherein the set of instructions cause the processor to determine the intact mass of large molecules in the sample when using the parsimonious neutral mass spectrum to identify or characterize at least one property of the sample.’).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881